Exhibit 10.1

AMENDED AND RESTATED LICENSE AGREEMENT

THIS AMENDED AND RESTATED LICENSE AGREEMENT (this “Agreement”) is made effective
as of the 2nd day of August, 2018 (the “Effective Date”), by and between
Gemphire Therapeutics Inc., a Delaware corporation with offices at 17199 N.
Laurel Park Dr., Suite 401, Livonia, MI 48152 (“LICENSEE”), and Pfizer Inc., a
corporation organized and existing under the laws of Delaware with offices at
235 East 42nd Street, New York, NY 10017 (“PFIZER”). LICENSEE and PFIZER may,
from time-to-time, be individually referred to as a “Party” and collectively
referred to as the “Parties.”

RECITALS

WHEREAS, PFIZER owns certain patents hereinafter referred and defined as
Licensed Patents;

WHEREAS, PFIZER and Michigan Life Therapeutics, LLC previously entered into that
certain License Agreement dated April 16, 2011 pursuant to which PFIZER granted
Michigan Life Therapeutics, LLC a license to the Licensed Patents (the “Original
Agreement”);

WHEREAS, Michigan Life Therapeutics, LLC was merged with and into LICENSEE in
October 2014, with LICENSEE as the surviving entity and successor to the
Original Agreement; and

WHEREAS, PFIZER and LICENSEE wish to amend and restate the Original Agreement in
its entirety on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which the Parties hereby acknowledge, the Parties, intending to
be legally bound hereby, agree to the foregoing and as follows:

1.         DEFINITIONS

1.1       “Affiliate” means, with respect to a Party, any Person that controls,
is controlled by, or is under common control with that Party. For the purpose of
this definition, “control” shall refer to: (a) the possession, directly or
indirectly, of the power to direct the management or policies of an entity,
whether through the ownership of voting securities, by contract or otherwise, or
(b) the ownership, directly or indirectly, of fifty percent (50%) or more of the
voting securities of such entity.

1.2       “Applicable Laws” means all applicable laws, statutes, rules,
regulations and guidelines, including, without limitation, all good
manufacturing practices and all applicable standards or guidelines promulgated
by the appropriate Regulatory Authority.





--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 1 of 31

--------------------------------------------------------------------------------

 



 

1.3       “Business Day” means any day other than a Saturday, a Sunday or a day
on which commercial banks located in New York, New York are authorized or
required by law to remain closed.

1.4       “Calendar Quarter” means the three (3) month period commencing as of
the first day of the calendar quarter following the Effective Date, and each
successive three (3) month period thereafter.

1.5       “Calendar Year” means the twelve (12) month period commencing as of
January 1, 2018, and each successive twelve (12) month period thereafter.

1.6       “Commercialize” or “Commercialization” means to manufacture for sale,
market, promote, distribute, and sell.

1.7       “Commercially Reasonable Efforts” means: (a) with respect to the
further Development of the Product, the efforts and expenditures required to
obtain Regulatory Approvals and/or for securing patents that is comparable to
any of LICENSEE’s products that are at a similar stage of development, and (b)
with respect to Commercialization of the Product, efforts and expenditures that
are comparable to those used for any of LICENSEE’s products that are of similar
commercial potential; provided, however, that in the event LICENSEE does not
have another product that is in a similar stage of development or of similar
commercial potential, “Commercially Reasonable Efforts” shall mean those efforts
and expenditures that are comparable to those used by companies capitalized
similarly to LICENSEE and for products that are in a similar stage of
development or of similar commercial potential.

1.8       “Common Stock” means shares of the common stock of the LICENSEE, par
value $.001 per share.

1.9       “Control” or “Controlled” means, with respect to any Intellectual
Property Rights, the legal authority or right (whether by ownership, license or
otherwise) of a Party to grant a license or a sublicense of or under such
Intellectual Property Rights to the other Party without breaching the terms of
any agreement with a Third Party.

1.10     “Data” means any and all non-aggregated and aggregated research,
pharmacology, pre-clinical, clinical, commercial, marketing, process
development, manufacturing and other data or information, including investigator
brochures and reports (both preliminary and final), statistical analyses, expert
opinions and reports, and safety data, in each case generated from, or related
to, clinical studies or non-clinical studies, research or testing .





--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 2 of 31

--------------------------------------------------------------------------------

 



 

1.11     “Develop” or “Development” means to conduct research and development
activities necessary to obtain Regulatory Approval.

1.12     “FDA” means the United States Food and Drug Administration, or a
successor federal agency thereto.

1.13     “First Commercial Sale” means the first sale of the Product by
LICENSEE, LICENSEE’s Affiliates, or a sublicensee to a Third Party in a country
in the Territory following receipt of Regulatory Approval for the Product in
such country.

1.14     “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other Person as may be approved by a significant segment of the accounting
profession in the United States, which are applicable to the circumstances as of
the date of determination.

1.15     “Generic Erosion” means that a Generic Product alone has, or multiple
Generic Products in the aggregate have, attained, on a Product-by-Product basis
and on a country-by-country basis, at least [*] market share of prescription
volume in a LICENSEE calendar quarter of the applicable Product in the
applicable country, as measured by the IMS data or other marketing data issued
by a reputable data source acceptable to both Parties.

1.16     “Generic Product” means, with respect to a particular country in the
Territory, any pharmaceutical product that (a) is marketed for sale by a Third
Party not authorized by Licensee, (b) receives Regulatory Approval (with or
without pricing or reimbursement approval) in such country in full or partial
reliance on the Regulatory Approval (but not necessarily pricing or
reimbursement approval) of a Product, and (c) is determined by a Regulatory
Authority to be therapeutically equivalent to and substitutable with a Product,
it being acknowledged that the foregoing standard is intended to be consistent
with the standard set forth in the introduction to the “Orange Book,” as amended
from time to time, or any analogous or comparable standard in any country
outside of the United States. For avoidance of doubt, in the United States, a
“Generic Product” as defined herein includes one approved under Section 505(j)
of the Federal Food Drug and Cosmetic Act, as supplemented or amended.

1.17     “IND” means: (a) an investigational new drug application filed with the
FDA for authorization for the investigation of the Product, and (b) any of its
foreign equivalents as filed with the applicable Regulatory Authorities in the
relevant regulatory jurisdictions in the Territory, as applicable.





--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 3 of 31

--------------------------------------------------------------------------------

 



 

1.18     “Intellectual Property Rights” means all trade secrets, copyrights,
patents and other patent rights, trademarks, moral rights, Data and any and all
other intellectual property or proprietary rights now known or hereafter
recognized in any jurisdiction.

1.19     “Licensed Data” means  all Data specifically related or directed to the
Product that was (i) Controlled by PFIZER as of the date of the Original
Agreement, and (ii) that was provided by PFIZER to LICENSEE in connection with
the Original Agreement.

1.20     “Licensed Patents”  means (a) the patents and patent applications
listed in Schedule A, (b) all divisionals, continuations, and
continuations-in-part that claim priority to the patents or patent applications
described in subsection (a) that claim the Product, (c) all patents that have
issued or in the future issue from any of the foregoing patent applications in
subsections (a) and (b) that claim the Product, including utility, model and
design patents and certificates of invention, (d) any reissues, renewals,
extensions or additions of any of the foregoing, and (e) any foreign
counterparts of any of the foregoing.

1.21     “Licensed Technology” means, collectively, the Licensed Patents and
Licensed Data.

1.22     “NDA/BLA” means: (a) a new drug application or a new biologic license
application filed with the FDA for authorization for marketing the Product, and
(b) any of its foreign equivalents as filed with the applicable Regulatory
Authorities in other countries or regulatory jurisdictions in the Territory, as
applicable.

1.23     “Net Sales” means the gross amount of Products invoiced by LICENSEE,
its sublicensees or any Affiliate, less (1) sales returns, and allowances
actually paid, granted or accrued, including trade, quantity and cash discounts,
chargebacks, rebates, and customary trade discounts actually taken, and (2) to
the extent recorded in the gross amount invoiced, outbound freight, value added
tax, sales or use taxes, and custom or excise duties. Net Sales shall be
determined from the books and records of the LICENSEE and/or an Affiliate of the
LICENSEE, as the case may be, and as maintained in accordance with GAAP
consistently applied.

The following principles shall apply in the calculation of Net Sales:

1.23.1  In the case of any sale of Product which is not invoiced or is delivered
before invoice, Net Sales shall be calculated at the time of shipment or when
the Product is paid for, if paid for before shipment or invoice.





--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 4 of 31

--------------------------------------------------------------------------------

 



 

1.23.2  In the case of any sale or other disposal of Product for non-cash
consideration, Net Sales shall be calculated as the fair market price of the
Product in the country of sale or disposal.

1.23.3  [*] of Net Sales of any Combination Products shall be included in
determining Net Sales of the Product. For purposes of this Section 1.23.3,
“Combination Products” means any pharmaceutical product containing: (a) the
Product and (b) one or more other therapeutically active ingredient(s).

1.23.4  Unless otherwise specified herein, Net Sales shall be calculated in
accordance with (and include the deductions as permitted by) GAAP generally and
consistently applied.

1.24     “Person” means an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.

1.25     “Product” means Gemcabene or any salt, hydrate, solvate, anhydrous
form, or polymorph thereof, including the monocalcium salt Gemcabene calcium,
which is also identified as CI-1027, PF-01430506, and/or PD-072953.

1.26     “Regulatory Approval” means, with respect to the Product in any country
or jurisdiction, any approval (including where required, pricing and
reimbursement approvals), registration, license or authorization that is
required by the applicable Regulatory Authority to market and sell the Product
in such country or jurisdiction.

1.27     “Regulatory Authority” means any governmental agency or authority
responsible for granting Regulatory Approvals for the Product in the Territory.

1.28     “Regulatory Filings” means, with respect to the Product, any submission
to a Regulatory Authority of any appropriate regulatory application, including,
without limitation, any IND, NDA/BLA, any submission to a regulatory advisory
board, any marketing authorization application, and any supplement or amendment
thereto.

1.29     “Royalty Term” means, with respect to the Product in each country in
the Territory, the period commencing on the date of First Commercial Sale in any
country within the Territory and expiring upon the later of: (a) five (5) years
after the First Commercial Sale; (b) the expiration of all regulatory or data
exclusivity for the Product in such country; and, (c) the expiration or
abandonment of the last





--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 5 of 31

--------------------------------------------------------------------------------

 



 

Valid Claim of the Licensed Patents, including any patent term extensions or
supplemental protection certificates, in such country in the Territory.

1.30     “Territory” means the entire world.

1.31     “Third Party” means any Person other than a Party or an Affiliate of a
Party.

1.32     “Use” means to make, have made, use, have used, Develop, have
Developed, Commercialize, have Commercialized, import and otherwise exploit.

1.33     “Valid Claim” means either: (a) a claim of an issued and unexpired
patent included within the Licensed Patents, which has not been permanently
revoked or declared unenforceable or invalid by an unreserved and unappealable
or unreversed and unappealed decision of a court or other appropriate body of
competent jurisdiction, or (b) a claim of a pending patent application included
within the Licensed Patents, which claim was filed in good faith and has not
been abandoned or finally disallowed without the possibility of appeal or
refiling of such application.

2.         LICENSE GRANT

2.1       License Grant of Licensed Patents and Licensed Data.  Subject to the
terms and conditions of this Agreement, PFIZER hereby grants to LICENSEE (a) an
exclusive, with the right to sublicense in accordance with Section 2.5,
royalty-bearing right and license under the Licensed Patents to Use the Product
within the Territory and (b) a non-exclusive royalty bearing right and license
to use the Licensed Data for the sole purpose of the Use of the Product within
the Territory.

2.2       Retained Rights.  LICENSEE acknowledges and agrees that PFIZER retains
the right to make, have made, use and import the Product solely for internal
research purposes.

2.3       Residuals.  PFIZER may use for any purpose the Residuals resulting
from access to or work with the Product and Licensed Data. As used herein,
“Residuals” means information in non-tangible form which may be retained by
persons who have had access to the Product and Licensed Data, including ideas,
concepts or techniques contained therein.

2.4       No Additional Rights.  Nothing in this Agreement shall be construed to
confer any rights upon LICENSEE by implication, estoppel, or otherwise as to any
technology or Intellectual Property Rights of PFIZER or its Affiliates other
than the Licensed Technology, regardless of whether such technology or
Intellectual Property Rights shall be dominant or subordinate to any Licensed
Patents.





--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 6 of 31

--------------------------------------------------------------------------------

 



 

2.5       Sublicenses.  LICENSEE shall have the right to sublicense its rights
hereunder to any of its Affiliates without PFIZER’s approval or to any Third
Party upon PFIZER’s prior written approval, which approval shall not be
unreasonably withheld or delayed. Any and all sublicenses shall be subject to
the following requirements:

2.5.1    LICENSEE shall furnish to PFIZER a true and complete copy of each
sublicense agreement and each amendment thereto, within thirty (30) days after
the sublicense or amendment has been executed.

2.5.2    Each sublicense granted by LICENSEE under this Agreement shall be
subject to and consistent with the terms of this Agreement and shall: (a)
preclude the assignment of such sublicense without prior written approval of
PFIZER, (b) include PFIZER as a third party beneficiary under the sublicense
with the right to enforce the terms of such sublicense, (c) preclude the
granting of further sublicenses in contravention with the terms of this
Agreement, and (d) provide for its termination upon termination of this
Agreement.

3.         TRANSFER OF DOCUMENTATION

3.1       Under the Original Agreement, PFIZER agreed to maintain its then
existing records relating to the Licensed Patents and Products, including
regulatory records, for a period of six (6) months from April 16, 2011. LICENSEE
acknowledges that PFIZER has fulfilled this obligation and has no further
obligation to maintain such records. In the event that the LICENSEE wishes to
access these historical records, and to the extent PFIZER still possesses such
records, LICENSEE may request that PFIZER make such records available to
LICENSEE at the LICENSEE’s costs. If PFIZER, in its sole discretion, chooses to
fulfill such request, LICENSEE shall pay to PFIZER [*] for each full day or
partial day required for a PFIZER employee or contractor to fulfill such
request.

4.         DEVELOPMENT AND COMMERCIALIZATION

4.1       Development.  LICENSEE shall itself, or through its Affiliates or
sublicensees, use Commercially Reasonable Efforts to Develop the Product in the
Territory. In connection with its efforts to Develop the Product, LICENSEE shall
bear all responsibility and expense for filing Regulatory Filings in LICENSEE’s
name and obtaining Regulatory Approval for the Product. LICENSEE will undertake
such activities at its sole expense and shall provide to PFIZER reports
regarding LICENSEE’s progress within thirty (30) days following the expiration
of each Calendar Year.





--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 7 of 31

--------------------------------------------------------------------------------

 



 

4.2       Commercialization.  LICENSEE shall itself, or through its Affiliates
or sublicensees, use Commercially Reasonable Efforts to Commercialize the
Product in the Territory. LICENSEE will undertake such activities at its sole
expense. It is expressly clarified that the LICENSEE shall be solely liable to
meet or execute any and all compliances related to the manufacture, distribution
or sale of the Products.

4.3       Payment Terms.

4.3.1    In consideration of the licenses and rights granted to LICENSEE
hereunder, LICENSEE shall pay to PFIZER payments in the following manner:

4.3.2    In partial consideration for the rights granted by PFIZER, the LICENSEE
previously issued PFIZER 2,106,103 shares of Common Stock (the “Shares”).  The
Parties acknowledge and agree that the Shares constitute the full amount of the
Stock Consideration (as defined in the Original Agreement) PFIZER was entitled
to receive under the Original Agreement.

4.3.3    Milestone Payments. In further consideration for the licenses and
rights granted to LICENSEE hereunder, LICENSEE shall pay to PFIZER the milestone
payments set forth below within thirty (30) days after the first achievement of
the corresponding milestone (each a “Milestone Payment”).

(a)        Regulatory Milestones for Product. LICENSEE shall pay to PFIZER a
one-time, non-refundable, non-creditable payment upon the achievement of the
following regulatory milestone events (each a “Regulatory Milestone Event”). For
clarity, the Milestone Payment amount for each Regulatory Milestone Event is
payable to PFIZER only once (regardless of the number of Products developed or
commercialized, number of approved indications for the Products, or any other
event).

 

 

 

Regulatory Milestone Event

 

Milestone Payment

Date of NDA/BLA submission in the first country in the Territory

 

US$[*]

 

Date of receipt of Regulatory Approval in the United States

 

US$[*]

Date of receipt of Regulatory Approval in first EU country (including, for the
avoidance of doubt, the United Kingdom)

 

US$[*]

Date of receipt of Regulatory Approval in Japan

 

US$[*]

One year anniversary of the first received Regulatory Approval in the first
country in the Territory

 

US$[*]

 





--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 8 of 31

--------------------------------------------------------------------------------

 



(b)       Sales Milestones.  LICENSEE shall pay to PFIZER a one-time,
non-refundable, non-creditable payment upon the first achievement of Net Sales
of the Products as set forth in the table below (“Net Sales Milestone Event”).
For clarity, the Milestone Payment amount for each Net Sales Milestone Event is
payable to PFIZER only once (regardless of the number of Products developed or
commercialized, number of approved indications for the Products, or any other
event):

 

 

 

Net Sales Milestone Event

 

Milestone Payment

Cumulative Net Sales since First Commercial Sale greater than US$[*]

 

US$[*]

Cumulative Net Sales since First Commercial Sale greater than US$[*]

 

US$[*]

Cumulative Net Sales since First Commercial Sale greater than US$[*]

 

US$[*]

Cumulative Net Sales since First Commercial Sale greater than US$[*]

 

US$[*]

 

As set forth above, any Milestone Payment payable by LICENSEE pursuant to this
Section 4.3.3 shall be made no more than once with respect to the achievement of
each such milestone event.

4.3.4       Royalty Payments.

(a)        In consideration of the licenses and rights granted to the LICENSEE
hereunder, LICENSEE shall pay to PFIZER the royalties set forth below on Net
Sales of the Product in the Territory in a Calendar Year by LICENSEE, its
Affiliates, and/or its sublicensees, at the applicable royalty rate set forth
below (collectively, the “Royalties”).

 

 

 

Net Sales of Products by LICENSEE and/or its
Affiliates or sublicensees in any Calendar Year

 

Royalty Rate

Portion of Net Sales of Products which are less than  US $[*]

 

[*]% of Net Sales

Portion of Net Sales of Products which are equal to and greater than US $[*] but
less than US $[*]

 

[*]% of Net Sales

Portion of Net Sales of Products which are equal to and greater than US $[*]

 

[*]% of Net Sales

 





--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 9 of 31

--------------------------------------------------------------------------------

 



(b)       LICENSEE shall pay to PFIZER the applicable Royalties within thirty
(30) days following the expiration of each Calendar Quarter after the date of
the First Commercial Sale. Royalties will be payable on a country-by-country
basis commencing as of the First Commercial Sale of a Product in each country
until the expiration of the Royalty Term for such Product in each country.

(c)        All payments shall be accompanied by a report that includes
reasonably detailed information regarding a total monthly sales calculation of
Net Sales of Product (including all deductions between gross sales and Net
Sales) and all Royalties payable to PFIZER for the applicable Calendar Quarter
(including any foreign exchange rates employed).

(d)       The Royalties shall be payable for the duration of the Royalty Term.
It is expressly clarified that any Net Sales by LICENSEE’s Affiliate or
sublicensee shall be valued and included for the purposes of computing and
ascertaining the Milestone Payments and the Royalties that shall be payable to
PFIZER and that any NDA/BLA submission or Regulatory Approval by LICENSEE’s
Affiliate or sublicensee could trigger a Milestone Payment.

4.3.5    Other Payments.  LICENSEE shall pay to PFIZER any other amounts due
under this Agreement within thirty (30) days following receipt of invoice.

4.3.6    Late Payments.  Any late payments shall bear interest, to the extent
permitted by law, at [*] on the date payment is due.

4.3.7    Payment Forecasts.  At least ninety (90) days prior to the start of
each Calendar Year, LICENSEE shall provide to PFIZER a non-binding three (3)
year forecast of payments that are anticipated to be made to PFIZER pursuant to
this Section 4, which shall be reported on a Calendar Quarter basis for the
first year and on a Calendar Year basis for the second and third years.





--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 10 of 31

--------------------------------------------------------------------------------

 



 

4.3.8    Generic Competition.  In the event a Generic Product is sold by a Third
Party in a given country where a Product is sold by LICENSEE (directly or
through an Affiliate or Third Party sublicensee) during the Royalty Term
following the expiration or abandonment of the last Valid Claim of the Licensed
Patents, including any patent term extensions or supplemental protection
certificates, in such country in the Territory, and only if and for the duration
that Generic Erosion persists for such Product in such country, the applicable
royalty rate for such country under Section 4.3.4(a) shall be reduced by [*].

4.4       Payment Method.

4.4.1    Any payments under this Section 4 that are recorded in currencies other
than the US Dollar shall be converted into US Dollars at the average of the
daily foreign exchange rates published in the Wall Street Journal (or any other
qualified source that is acceptable to both Parties) for the Calendar Quarter in
which such payments or expenses occurred, or for periods less than a Calendar
Quarter, the average of the daily rates published in the Wall Street Journal for
such period.

4.4.2    All payments from LICENSEE to PFIZER shall be made by wire transfer in
US Dollars to the credit of such bank account as may be designated by PFIZER in
writing to LICENSEE. Any payment which falls due on a date which is not a
Business Day may be made on the next succeeding Business Day.

4.5       Taxes.

4.5.1    It is understood and agreed between the Parties that any amounts
payable by LICENSEE to PFIZER hereunder are exclusive of any and all applicable
sales, use, VAT, GST, excise, property, and other taxes, levies, duties or fees
(collectively, “Taxes”). LICENSEE shall be responsible for billing and
collection from its customers and remitting to the appropriate taxing authority
any and all Taxes which it is required to collect or remit. Each Party will be
responsible for their own income and property Taxes.

4.5.2    If LICENSEE is required to make a payment to PFIZER subject to a
deduction of tax or withholding tax (a “Withholding Tax Requirement”), then the
sum payable by LICENSEE (in respect of which such deduction or withholding is
required to be made) shall be increased to the extent necessary to ensure that
PFIZER receives a sum equal to the sum which it would have received had no such
Withholding Tax Requirement been applicable, and the amount required to be
deducted or withheld shall be remitted by LICENSEE in accordance with





--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 11 of 31

--------------------------------------------------------------------------------

 



 

Applicable Law. Any such withholding taxes required under Applicable Law to be
paid or withheld shall be an expense of, and borne solely by, LICENSEE.

4.5.3    The Parties agree to cooperate and produce on a timely basis any tax
forms or reports, including an IRS Form W-8BEN, reasonably requested by the
other Party in connection with any payment made by LICENSEE to PFIZER under this
Agreement.

5.         RECORDS; AUDIT RIGHTS

5.1       Relevant Records.

5.1.1    Relevant Records.  LICENSEE shall maintain accurate financial books and
records pertaining to LICENSEE’s sale of the Product, including any and all
calculations of the applicable Net Sales as well as reports received from
sublicensees (collectively, “Relevant Records”).  LICENSEE shall maintain the
Relevant Records for the longer of: (a) the period of time required by
Applicable Law, or (b) three (3) years following expiration or termination of
this Agreement.

5.1.2    Audit Request.  PFIZER shall have the right during the term of this
Agreement and for twelve (12) months thereafter to engage, at its own expense,
an independent, certified public accountant auditor (for the purposes of this
Section 5.1.2, the “Auditor”)  reasonably acceptable to LICENSEE, which
acceptance will not be unreasonably withheld or delayed, at reasonable times and
upon reasonable notice, to audit or inspect those books or records as the
Auditor deems necessary or appropriate for the purpose of verifying the
calculation and reporting of Net Sales for the sole purpose of verifying (a) the
amount and calculation of Net Sales and royalties and milestones payable with
respect to such Net Sales, (b) the withholding taxes, if any, required by
Applicable Laws to be deducted as a payment by LICENSEE or its Affiliates or
sublicensees in respect of such Net Sales and (c) the exchange rates used in
determining the amount of United States Dollars.  As a condition to examining
any records of LICENSEE or its Affiliates or sublicensees, the Auditor will sign
a nondisclosure agreement reasonably acceptable to LICENSEE in form and
substance, and shall not disclose to PFIZER, its Affiliates or any Third Party
any information that is LICENSEE’s or its Affiliate’s or sublicensee’s
confidential customer information regarding pricing or other competitively
sensitive proprietary information. Any and all records examined by the Auditor
will be deemed LICENSEE’s Confidential Information. The Auditor shall disclose
to PFIZER only the amount and accuracy of calculations and payments reported and
actually





--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 12 of 31

--------------------------------------------------------------------------------

 



 

paid or otherwise payable under this Agreement. The Auditor shall send a copy of
the report to LICENSEE at the same time it is sent to PFIZER. Such inspections
may be made no more than once each Calendar Year  (unless a previous audit
resulted in a variation or error resulting in LICENSEE having to bear the costs
of such audit, in which event the frequency may occur twice each Calendar Year)
and during normal business hours. Such records for any particular Calendar Year
shall be subject to no more than one inspection unless the deficiency payment
required under Section 5.1.4 has not occurred for such Calendar Year.

5.1.3    Audit Fees and Expenses.  PFIZER shall bear any and all fees and
expenses it may incur in connection with any such audit of the Relevant Records;
provided, however, in the event an audit reveals an underpayment by LICENSEE of
more than [*] as to the period subject to the audit, LICENSEE shall reimburse
PFIZER for any reasonable and documented out-of-pocket costs and expenses of the
audit within thirty (30) days after receiving invoices thereof.

5.1.4    Payment of Deficiency.  If any audit establishes that LICENSEE
underpaid any amounts due to PFIZER under this Agreement, then LICENSEE shall
pay PFIZER any such deficiency within thirty (30) days after receipt of written
notice thereof. For the avoidance of doubt, such payment will be considered a
late payment, subject to section 4.3.6.

6.         INTELLECTUAL PROPERTY RIGHTS

6.1       Pre-existing IP.  Subject to the rights and licenses granted pursuant
to this Agreement, each Party shall retain all rights, title and interests in
and to any Intellectual Property Rights that are owned, licensed or sublicensed
by such Party prior to or independent of this Agreement.

6.2       Developed IP.  LICENSEE shall own all rights, title and interests in
and to any Intellectual Property Rights that are both: (a) related to the
Product, including but not limited to, its Use or its synthesis, and (b)
conceived solely by LICENSEE, its Affiliates or sublicensees following April 16,
2011 (collectively, “Developed IP”).

6.3       Patent Prosecution.

(a)        Patent Prosecution and Maintenance. Subject to PFIZER’s rights set
forth below, LICENSEE will be responsible for filing, prosecuting (including in
connection with any reexaminations, oppositions and the like) and maintaining
the Licensed Patents in the Territory (and in PFIZER’s name) at





--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 13 of 31

--------------------------------------------------------------------------------

 



 

LICENSEE’s own cost and expense. LICENSEE will select qualified patent counsel
and corresponding foreign associates to prepare, file, prosecute and maintain
the Licensed Patents. LICENSEE will keep PFIZER reasonably informed of the
status of the Licensed Patents by timely providing PFIZER copies of significant
communications relating to such Licensed Patents that are received from any
patent office, patent counsel of record or foreign associate.

(b)       Assistance.  As reasonably requested by PFIZER in writing, LICENSEE
shall seek patent term restoration at LICENSEE’S expense (including, but not
limited to, the Drug Price Competition and Patent Term Restoration Act),
supplementary protection certificates or their equivalents, or patent term
extensions with respect to the Licensed Patents in the United States, Japan and
Europe.

(c)        Failure to Prosecute or Maintain.  In the event LICENSEE elects to
forgo filing, prosecution or maintenance of any of the Licensed Patents,
LICENSEE shall notify PFIZER of such election at least forty-five (45) days
prior to any filing or payment due date, or any other due date that requires
action (“Election Notice”). Upon receipt of an Election Notice, PFIZER shall be
entitled, upon written notice to LICENSEE, at its sole discretion and expense,
to file or to continue the prosecution or maintenance of such Licensed Patents
in such country in PFIZER’s name using counsel of its own choice and at its own
expense (“PFIZER Patent Rights”), in which case, the term “Licensed Patents”
shall be modified to exclude the PFIZER Patent Rights stated in the Election
Notice as of the date LICENSEE provides PFIZER such Election Notice.

7.         INFRINGEMENT; MISAPPROPRIATION

7.1       Notification.  Each Party will promptly notify the other Party in
writing of any actual or threatened infringement, misappropriation or other
violation by a Third Party of any Licensed Technology in the Territory of which
it becomes aware (“Third Party Infringement”).

7.2       Infringement Action.

7.2.1       Right of First Enforcement.

(a)        LICENSEE shall have the first right (but not the obligation), at





--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 14 of 31

--------------------------------------------------------------------------------

 



 

its own expense, to control enforcement of the Licensed Technology against any
Third Party Infringement. Prior to commencing any such action, LICENSEE shall
consult with PFIZER and shall give due consideration to PFIZER’s recommendations
regarding the proposed action. At LICENSEE’S reasonable request, PFIZER will in
good faith consider joining LICENSEE as a co-party in any litigation related to
the enforcement of the Licensed Technology against any Third Party
Infringement.  LICENSEE shall give PFIZER timely notice of any proposed
settlement of any such action instituted by LICENSEE and shall not, without the
prior written consent of PFIZER, enter into any settlement that would: (i)
adversely affect the validity, enforceability or scope of any of the Licensed
Technology, (ii) give rise to liability of PFIZER or its Affiliates, (iii) admit
Third Party non-infringement of any Licensed Technology, or (iv) otherwise
impair PFIZER’s rights in any Licensed Technology or under this Agreement.

(b)       If LICENSEE does not obtain agreement from the alleged infringer to
desist or fails to initiate an infringement action within: (i) sixty (60) days
following LICENSEE’s receipt of notice of the alleged infringement, or (ii)
thirty (30) days before the expiration date for filing such actions, whichever
comes first, PFIZER shall have the right, at its sole discretion, to control
such enforcement of the Licensed Technology at its sole expense.

7.2.2    Recoveries.  Any recoveries resulting from an action relating to a
claim of Third Party Infringement shall first be applied equally against payment
of each Party’s costs and expenses incurred in connection therewith. Any
remaining recoveries shall be retained by (or if received by PFIZER, paid to)
LICENSEE; provided, however, PFIZER shall be entitled to a Royalty on such
remaining recoveries at the applicable rate set forth herein as if the amount of
such remaining recoveries were Net Sales of LICENSEE in the Calendar Year in
which the recoveries were received by LICENSEE. If LICENSEE fails to institute
an action or proceeding and PFIZER exercises its right to prosecute such
infringement, any remaining recoveries shall be retained by PFIZER.

8.         CONFIDENTIALITY

8.1       Definition.  “Confidential Information” means the terms and provisions
of this Agreement and other proprietary information and data of a financial,
commercial or technical nature that the disclosing Party or any of its
Affiliates has supplied or





--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 15 of 31

--------------------------------------------------------------------------------

 



 

otherwise made available to the other Party or its Affiliates, which are: (a)
disclosed in writing or (b) if disclosed orally, summarized in writing and
provided to the receiving Party after disclosure. All Licensed Data shall be
considered PFIZER’s Confidential Information. Any invention, discovery,
development, data, information, process, method, technique or other know-how,
whether or not patentable, developed by LICENSEE shall be the Confidential
Information of LICENSEE.

8.2       Obligations.  The receiving Party will protect all Confidential
Information against unauthorized disclosure to Third Parties with a reasonable
degree of care. The receiving Party may disclose the Confidential Information to
its Affiliates, and their respective directors, officers, employees,
subcontractors, sublicensees, consultants, attorneys, accountants, banks and
investors (collectively, “Recipients”) who have a need to know such information
for purposes related to this Agreement, provided that the receiving Party shall
hold such Recipients to written obligations of confidentiality with terms and
conditions at least as restrictive as those set forth in this Agreement.

8.3       Exceptions.

8.3.1    The obligations under this Section 8 shall not apply to any information
to the extent the receiving Party can demonstrate by competent evidence that
such information:

(a)        is (at the time of disclosure) or becomes (after the time of
disclosure) known to the public or part of the public domain through no breach
of this Agreement by the receiving Party or any Recipients to whom it disclosed
such information;

(b)       was known to, or was otherwise in the possession of, the receiving
Party prior to the time of disclosure by the disclosing Party;

(c)        is disclosed to the receiving Party on a non-confidential basis by a
Third Party who is entitled to disclose it without breaching any confidentiality
obligation to the disclosing Party; or

(d)       is independently developed by or on behalf of the receiving Party or
any of its Affiliates, as evidenced by its written records, without use or
access to the Confidential Information.

8.3.2    The restrictions set forth in this Section 8 shall not apply to any
Confidential Information that the receiving Party is required to disclose under
Applicable Laws or a court order or other governmental order,





--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 16 of 31

--------------------------------------------------------------------------------

 



 

provided that the receiving Party: (a) provides the disclosing Party with prompt
notice of such disclosure requirement if legally permitted, (b) affords the
disclosing Party an opportunity to oppose or limit, or secure confidential
treatment for such required disclosure and (c) if the disclosing Party is
unsuccessful in its efforts pursuant to subsection (b), discloses only that
portion of the Confidential Information that the receiving Party is legally
required to disclose as advised by the receiving Party’s legal counsel.

8.3.3    In the event that PFIZER wishes to assign, pledge or otherwise transfer
its rights to receive some or all of the Milestone Payments and Royalties
payable hereunder, PFIZER may disclose to a Third Party Confidential Information
of LICENSEE in connection with any such proposed assignment, provided that
PFIZER shall hold such Third Party to written obligations of confidentiality
with terms and conditions at least as restrictive as those set forth in this
Agreement.

8.4       Permitted Disclosures. Notwithstanding the provisions of this Section
8, after providing notice to the other Party and an opportunity to comment, each
Party may disclose Confidential Information belonging to the other Party
(including the terms of this Agreement) as expressly permitted by this Agreement
or if and to the extent such disclosure is reasonably necessary to fulfill its
obligations or exercise its rights under this Agreement, including in the
following instances:

8.4.1    filing or prosecuting patent applications related to the Product;

8.4.2    defending patents related to the Product;

8.4.3    facilitating the issuance of Regulatory Approvals for the Product;

8.4.4    complying with applicable court orders or governmental regulations;

8.4.5    to receiving Party’s directors, officers, employees, consultants,
advisors and agents, and with respect to LICENSEE, any contract sales
organization it engages to promote the Product, as may be reasonably necessary
or appropriate for the receiving Party to satisfy its obligations under this
Agreement;

8.4.6    in the case of LICENSEE, disclosure to actual or potential
sublicensees, provided, in each case, that any such sublicensee has agreed in
writing to be bound by obligations of confidentiality and non-use at least as
stringent as those set forth in this Section 8, and that the Confidential
Information so disclosed shall remain subject to this Section 8; and





--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 17 of 31

--------------------------------------------------------------------------------

 



 

8.4.7    disclosure to Third Parties in connection with due diligence or similar
investigations by or on behalf of a Third Party in connection with a potential
license to, distribution agreement with or collaboration with such Third Party
(including entry into any such agreement), or a potential merger or acquisition
by such Third Party, and disclosure to potential Third Party investors in
confidential financing documents, provided, in each case, that any such Third
Party agrees to be bound by similar terms of confidentiality and non-use at
least as stringent as those set forth in this Section 8.

8.5       Right to Injunctive Relief. Each receiving Party hereunder agrees that
breaches of this Section 8 by such receiving Party may cause irreparable harm to
the disclosing Party and shall entitle the disclosing Party, in addition to any
other remedies available to it (subject to the terms of this Agreement), the
right to seek injunctive relief enjoining such action.

8.6       Ongoing Obligation for Confidentiality.  Upon expiration or
termination of this Agreement, the receiving Party shall, and shall cause its
Recipients to, destroy or return (as requested by the disclosing Party) any
Confidential Information of the disclosing Party, except for one copy which may
be retained in its confidential files for archive purposes.

9.         REPRESENTATIONS, WARRANTIES AND COVENANTS

9.1       Representations and Warranties by Each Party.  Each Party represents
and warrants to the other Party as of the Effective Date that:

9.1.1    it is a corporation duly organized, validly existing, and in good
standing under the laws of its jurisdiction of formation;

9.1.2    it has full corporate power and authority to execute, deliver, and
perform under this Agreement, and has taken all corporate action required by
Applicable Law and its organizational documents to authorize the execution and
delivery of this Agreement and the consummation of the transactions contemplated
by this Agreement;

9.1.3    this Agreement constitutes a valid and binding agreement enforceable
against it in accordance with its terms;

9.1.4    all consents, approvals and authorizations from all governmental
authorities or other Third Parties required to be obtained by such Party in
connection with this Agreement have been obtained; and

9.1.5    the execution and delivery of this Agreement and all other instruments
and documents required to be executed pursuant to this Agreement, and





--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 18 of 31

--------------------------------------------------------------------------------

 



 

the consummation of the transactions contemplated hereby do not and shall not:
(i) conflict with or result in a breach of any provision of its organizational
documents, (ii) result in a breach of any agreement to which it is a party that
would impair the performance of its obligations hereunder; or (iii) violate any
Applicable Law.

9.2       Representations and Warranties by LICENSEE.

9.2.1    LICENSEE represents and warrants that as of the Effective Date it has
the financial and commercial capabilities to Develop and Commercialize the
Product in accordance with this Agreement for the 12-month period after the
Effective Date.

9.2.2    LICENSEE represents and warrants to PFIZER that it shall comply with
all Applicable Law with respect to the performance of its obligations hereunder.

9.2.3    Without limiting the generality contained herein, LICENSEE shall comply
with the U.S. Foreign Corrupt Practices Act of 1977 (as modified or amended).
LICENSEE represents and warrants that it has not and will not directly or
indirectly offer or pay, or authorize such offer or payment of, any money, or
transfer anything of value, to improperly seek to influence any Government
Official. If LICENSEE is itself a Government Official, LICENSEE represents and
warrants that it has not accepted, and will not accept in the future, such a
payment or transfer. As used herein, “Governmental Official” means: (a) any
elected or appointed government official (e.g., a member of a ministry of
health), (b) any employee or person acting for or on behalf of a government
official, agency, or enterprise performing a governmental function, (c) any
political party officer, employee, or person acting for or on behalf of a
political party or candidate for public office, (d) an employee or person acting
for or on behalf of a public international organization, or (e) any person
otherwise categorized as a government official under local law. “Government” is
meant to include all levels and subdivisions of non-U.S. governments (i.e.,
local, regional, or national and administrative, legislative, or executive).
LICENSEE will update these warranties if it or any of its employees, or a
relative of such an individual, becomes a Government Official, or if a
Government or Government Official becomes an owner of LICENSEE.

9.3       No Other Warranties.  EXCEPT AS EXPRESSLY STATED HEREIN, NEITHER PARTY
MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS
OR IMPLIED, STATUTORY OR OTHERWISE, INCLUDING BUT NOT LIMITED TO





--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 19 of 31

--------------------------------------------------------------------------------

 



 

WARRANTIES OF TITLE, NON-INFRINGEMENT, VALIDITY, ENFORCEABILITY, MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE OF THE PRODUCT. ANY INFORMATION PROVIDED BY
PFIZER OR ITS AFFILIATES IS MADE AVAILABLE ON AN “AS IS” BASIS WITHOUT WARRANTY
WITH RESPECT TO COMPLETENESS, COMPLIANCE WITH REGULATORY STANDARDS OR
REGULATIONS OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER KIND OF WARRANTY
WHETHER EXPRESS OR IMPLIED.

10.       INDEMNIFICATION

10.1     Indemnification by LICENSEE.  LICENSEE agrees to indemnify, hold
harmless and defend PFIZER and its Affiliates, and their respective officers,
directors, employees, contractors, agents and assigns (each, a “Pfizer
Indemnitee”), from and against any Claims arising or resulting from: (a) the
Development of a Product by LICENSEE, its Affiliates, subcontractors or
sublicensees (b) the Commercialization of a Product by LICENSEE, its Affiliates,
subcontractors or sublicensees, (c) the negligence, recklessness or wrongful
intentional acts or omissions of LICENSEE, its Affiliates, subcontractors or
sublicensees, (d) breach by LICENSEE of any representation, warranty or covenant
as set forth in this Agreement or (e) breach by LICENSEE of the scope of the
license set forth in this Agreement, except to the extent such Claims arise from
the breach of this Agreement of, or the negligence or willful misconduct of, any
Pfizer Indemnitee. As used herein, “Claims” means collectively, any and all
Third Party demands, claims, actions and proceedings (whether criminal or civil,
in contract, tort or otherwise) for losses, damages, liabilities, costs and
expenses (including reasonable attorneys’ fees).

10.2     Indemnification Procedure.  In connection with any Claim for which
PFIZER seeks indemnification from LICENSEE pursuant to this Agreement, PFIZER
shall: (a) give LICENSEE prompt written notice of the Claim; provided, however,
that failure to provide such notice shall not relieve LICENSEE from its
liability or obligation hereunder, except to the extent of any material
prejudice as a direct result of such failure; (b) cooperate with LICENSEE, at
LICENSEE’s expense, in connection with the defense and settlement of the Claim;
and (c) permit LICENSEE to control the defense and settlement of the Claim;
provided, however, that LICENSEE may not settle the Claim without PFIZER’s prior
written consent, which shall not be unreasonably withheld or delayed, in the
event such settlement materially adversely impacts PFIZER’s rights or
obligations. Further, PFIZER shall have the right to participate (but not
control) and be represented in any suit or action by advisory counsel of its
selection and at its own expense.





--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 20 of 31

--------------------------------------------------------------------------------

 



11.       LIMITATION OF LIABILITY

Consequential Damages Waiver.  EXCEPT FOR A BREACH OF SECTION 8 OR OBLIGATIONS
ARISING UNDER SECTION 10, NEITHER PARTY SHALL BE LIABLE FOR ANY INDIRECT,
CONSEQUENTIAL, SPECIAL, EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING DAMAGES FOR
LOST PROFITS OR LOST REVENUES REGARDLESS OF WHETHER IT HAS BEEN INFORMED OF THE
POSSIBILITY OR LIKELIHOOD OF SUCH DAMAGES OR THE TYPE OF CLAIM, CONTRACT OR TORT
(INCLUDING NEGLIGENCE).

12.       TERM; TERMINATION

12.1     Term.  The term of this Agreement shall commence as of the Effective
Date and shall expire upon the last-to-expire Royalty Term.  Upon expiration
(but not an earlier termination) of this Agreement with respect to a Product,
LICENSEE shall have a perpetual, exclusive, fully paid-up, royalty-free license
under the Licensed Technology to Use the Product within the Territory.

12.2     Termination for Cause.  Each Party shall have the right, without
prejudice to any other remedies available to it at law or in equity, to
terminate this Agreement in the event the other Party breaches any of its
material obligations hereunder and fails to cure such breach within thirty (30)
days of receiving notice thereof; provided, however, if such breach is capable
of being cured, but cannot be cured within such thirty (30) day period, and the
breaching Party initiates actions to cure such breach within such period and
thereafter diligently pursues such actions, the breaching Party shall have such
additional period as is reasonable to cure such breach, but in no event will
such additional period exceed sixty (60) days. Any termination by a Party under
this Section 12.2 shall be without prejudice to any damages or other legal or
equitable remedies to which it may be entitled from the other Party.  For the
avoidance of doubt, LICENSEE’s failure to use Commercially Reasonable Efforts to
Develop or Commercialize the Product shall constitute a material breach by
LICENSEE under this Agreement.

12.3     Termination for a Bankruptcy Event.  Each Party shall have the right to
terminate this Agreement in the event of a Bankruptcy Event with respect to the
other Party. “Bankruptcy Event” means the occurrence of any of the following:
(a) the institution of any bankruptcy, receivership, insolvency, reorganization
or other similar proceedings by or against a Party under any bankruptcy,
insolvency, or other similar law now or hereinafter in effect, including any
section or chapter of the United States Bankruptcy Code, as amended or under any
similar laws or statutes of the United States or any state thereof (the
“Bankruptcy Code”), where in the case of involuntary proceedings such
proceedings have not been dismissed or discharged within ninety (90) days after
they are instituted, (b) the insolvency or making of an assignment for the
benefit of creditors or the admittance by a Party of any involuntary debts as
they mature, (c) the institution





--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 21 of 31

--------------------------------------------------------------------------------

 



 

of any reorganization, arrangement or other readjustment of debt plan of a Party
not involving the Bankruptcy Code, (d) appointment of a receiver for all or
substantially all of a Party’s assets, or (e) any corporate action taken by the
board of directors of a Party in furtherance of any of the foregoing actions.

12.4        Termination by PFIZER.

12.4.1  PFIZER shall have the right to immediately terminate this Agreement at
any time after the Effective Date in its entirety or on a country-by-country
basis in the event LICENSEE or any of its Affiliates or its or their
sublicensees contests, challenges, supports or assists any Third Party to
contest or challenge, in any patent office, court, regulatory agency or other
forum, PFIZER’s ownership of or rights in, or the validity, enforceability or
scope of, any of the Licensed Patents.

12.4.2  PFIZER shall have the right to immediately terminate this Agreement in
the event LICENSEE or its Affiliate or sublicensee fails to achieve the First
Commercial Sale in at least one country in the Territory by April 16, 2024.

12.5     Termination for Convenience.  LICENSEE shall have the right to
terminate this Agreement for convenience upon ninety (90) days prior written
notice to PFIZER. In the event LICENSEE terminates for convenience, LICENSEE
shall pay to PFIZER an early termination fee in an amount equal to [*].

12.6        Effect of Termination or Expiration.

12.6.1  Upon termination or expiration of this Agreement, LICENSEE shall pay to
PFIZER all amounts due to PFIZER as of the effective date of termination or
expiration within thirty (30) days following the effective date of termination
or expiration.

12.6.2  Upon termination of this Agreement, LICENSEE shall have the right to
sell its remaining inventory of Product following the termination of this
Agreement so long as LICENSEE has fully paid any and all Royalties and Milestone
Payments owed to PFIZER, and LICENSEE otherwise is not in material breach of
this Agreement.

12.6.3  Subject to this Section 12, upon termination of this Agreement, all
licenses granted by PFIZER to LICENSEE shall terminate.  For clarity,
termination of the licenses granted by PFIZER to LICENSEE shall terminate all
sublicenses granted by LICENSEE hereunder.

Upon termination of this Agreement by PFIZER pursuant to Section 12.2 (as a
result of LICENSEE’s breach of its payment obligations under this





--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 22 of 31

--------------------------------------------------------------------------------

 



 

Agreement, including but not limited to, Section 4.3.3 or Section 4.3.4),
Section 12.3 or Section 12.4:

(a)        LICENSEE hereby grants to PFIZER a non-exclusive, fully paid-up,
royalty-free, worldwide, transferable, perpetual and irrevocable license, with
the right to sublicense, to Use any Intellectual Property Rights Controlled by
LICENSEE that arise from the Development or Commercialization of the Product,
including without limitation, any and all Developed IP for Use of the Product.

(b)       To the extent permitted by applicable Regulatory Authorities, LICENSEE
shall (i) transfer to PFIZER all Regulatory Filings and Regulatory Approvals
held by LICENSEE with respect to the Product, and (ii) to the extent subsection
(i) is not permitted by the applicable Regulatory Authority, permit PFIZER to
cross-reference and rely upon any Regulatory Approvals and Regulatory Filings
filed by LICENSEE with respect to the Product.

(c)        LICENSEE hereby grants to PFIZER a fully paid-up, royalty-free,
worldwide, transferable, sub-licensable, perpetual and irrevocable license to
use the Trademarks identifying a Product for the purpose of manufacturing,
marketing, distributing and selling the Product. As used herein, “Trademarks”
means all registered and unregistered trademarks, service marks, trade dress,
trade names, logos, insignias, domain names, symbols, designs, and combinations
thereof.

(d)       Upon PFIZER’s request, LICENSEE shall continue all on-going
Development for a mutually agreed upon migration period after termination of
this Agreement, which period shall not be less than six (6) months unless
otherwise agreed to by the Parties (“Migration Period”). During the Migration
Period, LICENSEE shall provide such knowledge transfer and other training to
PFIZER or its Affiliates or a Third Party that is designated in writing by
PFIZER (“Designated Affiliate/Third Party”) as reasonably necessary for PFIZER
or the Designated Affiliate/Third Party to continue such activities. In
connection with such transfer, LICENSEE shall, at PFIZER’s option: (i) transfer
to PFIZER or the Designated Affiliate/Third Party all Product at the cost paid
by LICENSEE to manufacture such Product, (ii) transfer to PFIZER or the
Designated Affiliate/Third Party all Licensee Inventory owned by





--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 23 of 31

--------------------------------------------------------------------------------

 



 

LICENSEE at the cost paid by LICENSEE for such Licensee Inventory, and (iii)
assign to PFIZER or the Designated Affiliate/Third Party any agreements with
Third Parties with respect to the Development or Commercialization of the
Product. As used herein, “Licensee Inventory” means all components and works in
process produced or held by LICENSEE with respect to the manufacture of
Products.

12.7     Survival.  Expiration or termination of this Agreement shall not
relieve the Parties of any obligation accruing hereunder prior to such
expiration or termination. Without limiting the foregoing, the provisions of
Sections 5, 6.1, 8, 10, 11, 12.6, 14, 15, 16.3 and 16.8 shall survive expiration
or termination of this Agreement.

13.       PUBLICITY

13.1     Publicity.

13.1.1  Subject to PFIZER’s rights herein, neither Party (nor any of its
Affiliates or agents) shall use the name or trademarks of the other Party or its
Affiliates in any press release, publication or other form of promotional
disclosure, including, with respect to LICENSEE and its representatives,
references to prior affiliation with or employment by PFIZER, without the prior
written consent of the other Party in each instance.

13.1.2  Except as required by Applicable Law (including, disclosure requirements
of the U.S. Securities and Exchange Commission (“SEC”), the NASDAQ stock
exchange or any other stock exchange on which securities issued by a Party or
its Affiliates are traded), neither Party shall make any other public
announcement concerning this Agreement or the subject matter hereof without the
prior written consent of the other Party. In the event of a required public
announcement, to the extent practicable under the circumstances, the Party
making such announcement shall provide the other Party with a copy of the
proposed text of such announcement sufficiently in advance of the scheduled
release to afford such other Party a reasonable opportunity to review and
comment upon the proposed text; provided, however, that the Party making such
announcement shall make every effort not to disclose any of the other Party’s
Confidential Information.

13.1.3  The Parties shall coordinate in advance with each other in connection
with the filing of this Agreement (including redaction of certain provisions of
this Agreement) with the SEC, the NASDAQ stock exchange or any other stock
exchange or governmental agency on which





--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 24 of 31

--------------------------------------------------------------------------------

 



 

securities issued by a Party or its Affiliate are traded, and each Party shall
use reasonable efforts to seek confidential treatment for the terms proposed to
be redacted; provided, however, that each Party shall ultimately retain control
over what information it must disclose to the SEC, the NASDAQ stock exchange or
any other stock exchange or governmental agency, as the case may be, and
 provided, further,  that the Parties shall use their reasonable efforts to file
redacted versions with any governing bodies which are consistent with redacted
versions previously filed with any other governing bodies and shall make every
effort not to disclose any of the other Party’s Confidential Information. Other
than such obligation, neither Party (nor its Affiliates) shall be obligated to
consult with or obtain approval from the other Party with respect to any filings
to the SEC, the NASDAQ stock exchange or any other stock exchange or
governmental agency.

14.       LICENSEE INSURANCE

14.1     Insurance Requirements.  LICENSEE will maintain during the term of this
Agreement and until the later of: (a) three (3) years after termination or
expiration of this Agreement, or (b) the date that all statutes of limitation
covering claims or suits that may be instituted for personal injury based on the
sale or use of the Product have expired, commercial general liability insurance
from a minimum “A-” A.M. Best-rated insurance company, including contractual
liability and product liability or clinical trials, if applicable, with coverage
limits of not less than [*] per occurrence and [*] in the aggregate. LICENSEE
has the right to provide the total limits required by any combination of primary
and umbrella/excess coverage. The minimum level of insurance set forth herein
shall not be construed to create a limit on LICENSEE’s liability hereunder. Such
policies shall name PFIZER and its Affiliates as additional insured and provide
a waiver of subrogation in favor of PFIZER and its Affiliates. Such insurance
policies shall be primary and non-contributing with respect to any other similar
insurance policies available to PFIZER or its Affiliates. Any deductibles for
such insurance shall be assumed by LICENSEE.

14.2     Policy Notification.  LICENSEE shall provide PFIZER with certified
copies of such policies or original certificates of insurance evidencing such
insurance: (a) prior to execution by both Parties of this Agreement, and (b)
prior to expiration of any one coverage. Such certificates shall provide that
PFIZER shall be given at least thirty (30) days written notice prior to
cancellation, termination or any change to restrict the coverage or reduce the
limits afforded.





--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 25 of 31

--------------------------------------------------------------------------------

 



 

15.       DISPUTE RESOLUTION

15.1     General.  Except for disputes for which injunctive or other equitable
relief is sought to prevent the unauthorized use or disclosure of proprietary
materials or information or prevent the infringement or misappropriation of a
Party’s Intellectual Property Rights, the following procedures shall be used to
resolve any dispute arising out of or in connection with this Agreement:

15.2     Meeting.  Promptly after the written request of either Party, each of
the Parties shall appoint a designated representative to meet in person or by
telephone to attempt in good faith to resolve any dispute. If the designated
representatives do not resolve the dispute within sixty (60) Business Days of
such request, then an executive officer of each Party shall meet in person or by
telephone to review and attempt to resolve the dispute in good faith. The
executive officers shall have sixty (60) Business Days to attempt to resolve the
dispute.

16.       GENERAL PROVISIONS

16.1     Assignment.  Neither Party may assign its rights and obligations under
this Agreement without the other Party’s prior written consent, except that: (a)
PFIZER may assign to a Third Party its rights to receive some or all of the fees
payable hereunder, (b) each Party may assign its rights and obligations under
this Agreement or any part hereof to one or more of its Affiliates without the
consent of the other Party; and (c) either Party may assign this Agreement in
the event of a Change in Control. As used herein, “Change in Control” means the
acquisition of a Party by a Third Party or the sale of all or substantially all
of its business to which this Agreement relates. The assigning Party shall
provide the other Party with prompt written notice of any such assignment. Any
permitted assignee pursuant to clauses (b) and (c) above shall assume all
obligations of its assignor under this Agreement, and no permitted assignment
shall relieve the assignor of liability for its obligations hereunder. Any
attempted assignment in contravention of the foregoing shall be void.

16.2     Severability.  Should one or more of the provisions of this Agreement
become void or unenforceable as a matter of law, then such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Agreement, and the Parties agree to
substitute a valid and enforceable provision therefore which, as nearly as
possible, achieves the desired economic effect and mutual understanding of the
Parties under this Agreement.

16.3     Governing Law; Exclusive Jurisdiction.

16.3.1  This Agreement shall be governed by and construed under the laws in
effect in the State of New York, US, without giving effect to any conflicts





--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 26 of 31

--------------------------------------------------------------------------------

 



 

of laws provision thereof or of any other jurisdiction that would produce a
contrary result.

16.3.2  The courts of New York shall have exclusive jurisdiction over any action
brought to enforce this Agreement, and each of the Parties hereto irrevocably:
(a) submits to such exclusive jurisdiction for such purpose; (b) waives any
objection which it may have at any time to the laying of venue of any
proceedings brought in such courts; (c) waives any claim that such proceedings
have been brought in an inconvenient forum; and (d) further waives the right to
object with respect to such proceedings that any such court does not have
jurisdiction over such Party. Notwithstanding the foregoing, application may be
made to any court of competent jurisdiction with respect to the enforcement of
any judgment or award.

16.4     Force Majeure.  Except with respect to delays or nonperformance caused
by the negligent or intentional act or omission of a Party, any delay or
nonperformance by such Party (other than payment obligations under this
Agreement) will not be considered a breach of this Agreement to the extent such
delay or nonperformance is caused by acts of God, natural disasters, acts of the
government or civil or military authority, fire, floods, epidemics, quarantine,
energy crises, war or riots or other similar cause outside of the reasonable
control of such Party (each, a “Force Majeure Event”), provided that the Party
affected by such Force Majeure Event will promptly begin or resume performance
as soon as reasonably practicable after the event has abated. If the Force
Majeure Event prevents a Party from performing any of its obligations under this
Agreement for one hundred eighty (180) days or more, then the other Party may
terminate this Agreement immediately upon written notice to the non-performing
Party.

16.5     Waivers and Amendments.  The failure of any Party to assert a right
hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition by the other Party. No
waiver shall be effective unless it has been given in writing and signed by the
Party giving such waiver. No provision of this Agreement may be amended or
modified other than by a written document signed by authorized representatives
of each Party.

16.6     Relationship of the Parties.  Nothing contained in this Agreement shall
be deemed to constitute a partnership, joint venture, or legal entity of any
type between PFIZER and LICENSEE, or to constitute one Party as the agent of the
other. Moreover, each Party agrees not to construe this Agreement, or any of the
transactions contemplated hereby, as a partnership for any tax purposes. Each
Party shall act solely as an independent contractor, and nothing in this
Agreement





--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 27 of 31

--------------------------------------------------------------------------------

 



 

shall be construed to give any Party the power or authority to act for, bind, or
commit the other Party.

16.7     Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the Parties hereto and their respective successors and
permitted assigns.

16.8     Notices.  All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when: (a) delivered by hand (with written confirmation of receipt); (b)
sent by fax (with written confirmation of receipt), provided that a copy is sent
by an internationally recognized overnight delivery service (receipt requested);
or (c) when received by the addressee, if sent by an internationally recognized
overnight delivery service (receipt requested), in each case to the appropriate
addresses and fax numbers set forth below (or to such other addresses and fax
numbers as a Party may designate by written notice):

If to PFIZER:

Pfizer Inc.

235 East 42nd Street

New York, NY 10017

Attention: General Counsel

With a copy to:

LegalNotice@pfizer.com

If to LICENSEE:

Gemphire Therapeutics Inc.

17199 N. Laurel Park Dr., Suite 401

Livonia, MI 48152

Fax: 248-671-0500

Attention: President and CEO





--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 28 of 31

--------------------------------------------------------------------------------

 



 

With a copy to:

Honigman Miller Schwartz and Cohn LLP

660 Woodward Avenue

2290 First National Building

Detroit, Michigan 48226-3506

Telephone: (269) 337-7702

Fax: (269) 337-7703

Email: ptorrence@honigman.com

Attention: Phillip D. Torrence, Esq.

 

16.9     Further Assurances.  LICENSEE and PFIZER hereby covenant and agree
without the necessity of any further consideration, to execute, acknowledge and
deliver any and all such other documents and take any such other action as may
be reasonably necessary or appropriate to carry out the intent and purposes of
this Agreement.

16.10   No Third Party Beneficiary Rights.  This Agreement is not intended to
and shall not be construed to give any Third Party any interest or rights
(including, without limitation, any third party beneficiary rights) with respect
to or in connection with any agreement or provision contained herein or
contemplated hereby.

16.11   Entire Agreement; Confidentiality Agreement.

(a)       This Agreement, together with its Schedules, sets forth the entire
agreement and understanding of the Parties as to the subject matter hereof and
supersedes all proposals, oral or written, and all other prior communications
between the Parties with respect to such subject matter, including, without
limitation, the Original Agreement and that certain Confidentiality Agreement by
and between the Parties, dated October 28, 2008 and amendment dated January 29,
2009 (“CDA”). The Parties acknowledge and agree that, as of the Effective Date,
this Agreement shall supersede the Original Agreement, which is terminated in
its entirety.

(b)       In the event of any conflict between a material provision of this
Agreement and any Schedule hereto, the Agreement shall control.

16.12   Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.





--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 29 of 31

--------------------------------------------------------------------------------

 



 

16.13   Cumulative Remedies.  No remedy referred to in this Agreement is
intended to be exclusive, but each shall be cumulative and in addition to any
other remedy referred to in this Agreement or otherwise available under law.

16.14   Waiver of Rule of Construction.  Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, any rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

[Signatures on next page]

IN WITNESS WHEREOF, the Parties intending to be bound have caused this Agreement
to be executed by their duly authorized representatives as of the Effective
Date.

 

 

 

 

 

GEMPHIRE THERAPEUTICS INC.

 

PFIZER INC.

 

 

 

 

By:

 

/s/ Steven Gullans

 

By:

 

/s/ Mark Avagliano

Name:

 Steven Gullans

 

Name:

 Mark Avagliano

Title:

 CEO

 

Title:

 VP, Corporate Development

 





--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 30 of 31

--------------------------------------------------------------------------------

 



 

SCHEDULE A:  LICENSED PATENTS

1.        PATENTS

 

 

 

 

 

 

 

Docket 
Number

Former
Dkt No

Country

Application
Number

Application
Date

Status

Sub Status

 

 

 

 

 

 

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

--------------------------------------------------------------------------------

*  Information redacted pursuant to a confidential treatment request by Gemphire
Therapeutics Inc. under 5 U.S.C. §552(b)(4), Rule 406 under the Securities Act
of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934 and submitted
separately with the Securities and Exchange Commission.

Page 31 of 31

--------------------------------------------------------------------------------